PER CURIAM:
Dentro de una acción de divorcio el Tribunal Superior, Sala de San Juan, fijó en $2,500 mensuales la pen-sión alimenticia provisional de la esposa y dos hijos de 17 y 11 años de edad. En reconsideración pedida por el marido y ha-biéndose emancipado la hija por matrimonio, el tribunal la redujo a $1,075.80 más “pago del carro”. Desde la primera Resolución (29 de enero de 1973) asignando alimentos a la esposa, el obligado descuidó y desatendió la orden del tribunal *70al extremo de acumular atrasos que según certificación de la Sala de Relaciones de Familia para el 13 de noviembre de 1973 alcanzaban la suma de $31,303.20. En 9 de octubre de 1973, apercibido de desacato por su incumplimiento, pidió el alimentante que se redujera la pensión a $300, y un día antes de la vista del desacato solicitó la eliminación de las alega-ciones de la alimentista porque no había contestado dos pliegos de interrogatorios a lo que proveyó el tribunal en Orden de 7 de noviembre de 1973 señalando para el 20 del mismo mes “todas las mociones pendientes y el caso en su fondo.” Recu-rrió la demandada en divorcio y este Tribunal suspendió el juicio y expidió el auto de certiorari.
El derecho a alimentos cuya exigibilidad ya ha sido esta-blecida por resolución del tribunal, toma precedencia(1) sobre el derecho del demandante a ventilar su caso de divorcio. Las reiteradas mociones de la peticionaria plantean al tribunal una situación de menosprecio e incumplimiento de sus órdenes a la que debe enfrentarse sin más demora con la energía que demanda la dignidad de los procedimientos judiciales. En el ordenado curso procesal que ha de preceder la vista del caso en su fondo, el tribunal deberá, antes de señalar el juicio, resolver todos los incidentes y mociones relacionados con la pensión alimenticia pendente lite.
Habiendo provisto nuestra orden en auxilio de jurisdic-ción la suspensión del juicio que estuvo señalado para el 20 de noviembre de 1973, y examinados los autos, se devolverá el caso para continuación de procedimientos consistentes con esta opinión.

 Dramatiza esta necesidad la alegación de la peticionaria de que el hijo menor fue suspendido de clases por no pagar la mensualidad escolar.